Citation Nr: 1411353	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from rating decisions issued by the Department of  Veterans Affairs (VA) Regional Office (RO) in March 2006 and April 2011.  By way of the March 2006 rating decision the RO declined to reopen the Veteran's claim for service connection for  bilateral hearing loss.  In April 2011, the RO denied service connection for tinnitus.

The Veteran appeared for an RO hearing in May 2008 and a Travel  Board hearing in June 2009.  The Veterans Law Judge who held the Travel Board hearing is no longer employed by the Board, and the Veteran has requested to proceed without an additional hearing. 

In January 2011, the Board denied the Veteran's petition to reopen his claim for service connection for hearing loss.  He appealed this decision to the Court of Appeals for Veterans' Claims (CAVC).  A Joint Motion for Remand was issued in August 2012.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional VA medical records added to the present appeal have been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2003 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.


2.  Since the September 2003 Board decision, the Veteran submitted new evidence which, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.

3.  The Veteran's hearing loss was caused by in-service noise exposure.

4.  The Veteran's tinnitus was caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September 2003 Board decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A.  § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38  U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).   

3.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

4.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

New and Material Evidence to Reopen a Claim for Service Connection for Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether hearing loss is disabling is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In September 2003, the Board denied the Veteran's claim for service connection for hearing loss.  This decision is final.  38 U.S.C.A. § 7104.  Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board denied the claim for service connection for hearing loss in September 2003 because there was no evidence of a diagnosis of bilateral hearing loss during service or for many years after service and because the probative evidence of record was against a nexus between the Veteran's bilateral hearing loss, diagnosed years after separation, and any aspect of his military service.  In addition, the Veteran  testified that his hearing loss began in 1967 (many years after  service).  Since September 2003, the Veteran has submitted new evidence, including an article published in September 2008 called Stay Tuned to Your Hearing.  This article states that hearing loss is typically gradual and builds up over time and that it can be caused by loud noise.  This evidence is new, as it was not of record in September 2003.  It is also material because, when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.  Therefore, the claim for service connection for hearing loss is reopened.

With respect to the merits of the claim, the Veteran's Notice of Separation from U.S. Naval Service reflects that he served during World War II and his military occupational specialty (MOS) was Signalman.  Thus, his MOS demonstrates duties and circumstances are consistent with noise exposure from artillery fire.  Therefore, the Board concludes that the Veteran was exposed to high levels of noise in service.  

Hearing loss was not demonstrated during service.  After service, a March 1987 private medical examination report indicates that the Veteran complained of hearing loss that began to manifest during the previous decade.  He reported, furthermore, that he was a signalman in the Navy and that he "saw some combat" and was involved in anti-aircraft fire without the benefit of hearing protection.   After service, the Veteran stated that he worked as a tool maker for various manufacturers.  From 1949 to 1967, he was exposed to moderate noise levels, and from 1967 to 1986, during his last period of employment, he faced even greater noise exposure.  Although he reported using ear protection during this period, it was intermittent and ineffective according to the Veteran.  The examiner noted severe bilateral high frequency sensorineural hearing loss and stated that, "Certainly however, combat noise and exposure to 20-40 mm guns without ear protection may have played a great part in his losses."

On April 2002 VA audiologic examination, the Veteran was shown to have hearing loss by VA standards.  See 38 C.F.R. § 3.385.  The examiner noted the Veteran's history of in-service noise exposure, as well as his post-service history of noise exposure while working in several factories.  The examiner stated that, "It is as likely as not the hearing loss is related to his work experience following the service."

The opinion from the private examiner in March 1987 is somewhat speculative as it states that the Veteran's in-service noise exposure "may have" played a part in his hearing loss.  The April 2002 VA examiner's opinion suggests a 50% probability that the Veteran's hearing loss is related to his post-service noise exposure in factories, leaving open the possibility that there is a 50% chance that it was caused by his in-service noise exposure.  However, the service treatment records are negative for any complaints or findings of hearing loss and it was not shown by the medical evidence until decades after service.  The Veteran has also reported that his hearing loss did not begin until many years after service.  As noted above, he has submitted an article which states that hearing loss is typically gradual and builds up over time and that it can be caused by loud noise.  The Board finds that the evidence is in equipoise and, resolving doubt in the Veteran's favor, that service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service Connection for Tinnitus

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of tinnitus which was incurred during his active service.  Therefore, service connection is warranted for tinnitus.

The post-service medical evidence, including the March 2011 VA examination, also reflects the Veteran has a current tinnitus disability.  In a March 1987 private otologic consultation, the Veteran reported having worked in the Navy as a signalman, at which time he had seen some combat and had been involved in anti-aircraft fire without ear protection.  The private physician found that combat noise and exposure to 20-40 mm guns without ear protection may have played a great part in his losses.  A July 1999 VA outpatient treatment report reflects that the Veteran reported a history of having tinnitus for many years.  The Veteran reported a history of having medium level tinnitus in both ears since the 1940s in an April 2000 VA audiology examination.  In a June 2009 hearing before a member of the Board, pursuant to his hearing loss claim, the Veteran testified that he experienced ringing in the ears from exposure to anti-aircraft fire in service and still had a ringing in the ears.  Although the March 2011 VA examiner concluded that it was not at least as likely as not that tinnitus was associated with noise or other conditions encountered in the military, using the lack of evidence in the service treatment records and the Veteran's report of onset in 1948 as the basis for the opinion, he also noted that the Veteran's MOS of a signalman had a moderate risk of acoustic trauma.  The Veteran also reported earlier in the examination that he specifically remembered having ringing in his ears after a 20 mm gun was fired next to his ear by accident.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson is competent to testify as to his symptoms, specifically to experiencing tinnitus in service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also finds these statements are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The foregoing records, taken together, places the evidence as a whole into relative equipoise and approximately evenly balanced for and against the claim.  Accordingly, resolving all reasonable doubt in favor of the Veteran, his tinnitus is related to his military noise exposure and service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.
 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


